UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1298


MICHAEL BUMGARDNER; WILLIAM PENNINGTON; JOHN WOOD;
MARJORIE WOOD,

                    Intervenors - Appellants,

             v.

JACK BOOTHE, Individually and on Behalf of All Others Similarly Situated,

                    Plaintiff - Appellee,

NORTHSTAR REALTY FINANCE CORP.; DAVID T. HAMAMOTO; JUDITH
A. HANNAWAY; WESLEY D. MINAMI; LOUIS J. PAGLIA; GREGORY RUSH;
CHARLES W. SCHOENHERR,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-03742-JKB)


Submitted: February 27, 2020                                  Decided: March 24, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick C. Smith, DEHAY & ELLISTON, Baltimore, Maryland; Thomas L. Laughlin, IV,
Rhiana L. Swartz, Randy Moonan, SCOTT+SCOTT ATTORNEYS AT LAW LLP, New
York, New York; Stephen Oddo, ROBBINS ARROYO LLP, San Diego, California, for
Appellants. Abby F. Rudzin, New York, New York, Daniel M. Petrocelli, Matthew W.
Close, O’MELVENY & MYERS LLP, Los Angeles, California; Andrew Gendron,
Elizabeth C Rinehart, VENABLE LLP, Baltimore, Maryland; James M. Wilson, Jr.,
FARUQI & FARUQI, New York, New York; Yelena Trepetin, BROWER PIVEN,
Stevenson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Bumgardner, William Pennington, John Wood, and Marjorie Wood

(collectively, “Intervenors”) appeal the district court’s order denying their motion to

intervene and for relief from judgment in a closed class action lawsuit.

       We review for abuse of discretion the district court’s denial of a motion to intervene.

Gould v. Alleco, Inc., 883 F.2d 281, 284 (4th Cir. 1989). Here, Intervenors moved for

intervention of right, pursuant to Fed. R. Civ. P. 24(a)(2), or, in the alternative, permissive

intervention, pursuant to Fed. R. Civ. P. 24(b)(1)(B). For either type of intervention, the

motion must be timely. Alt v. EPA, 758 F.3d 588, 591 (4th Cir. 2014). When determining

the timeliness of a motion to intervene, “a trial court in this Circuit is obliged to assess

three factors: first, how far the underlying suit has progressed; second, the prejudice any

resulting delay might cause the other parties; and third, why the movant was tardy in filing

its motion.” Id. We conclude that the district court assessed the relevant factors and did

not abuse its discretion in denying as untimely Intervenors’ motion to intervene. ∗

Moreover, because it denied intervention, the court also properly denied Intervenors’

motion for relief from judgment.




       ∗
         In light of this conclusion, we decline to address the district court’s alternative
finding that Intervenors’ interests were adequately represented by the existing parties.

                                              3
      Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            4